Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
2.        The following is an examiner’s statement of reasons for allowance:
With the amendment filed on June 6, 2022, Applicant has incorporated complex subject matter into independent Claims 13 and 23, which further clarifies the structure and process of the digital process control network.  Some of the amended subject matter incorporated into both independent claims which was not found in the prior art is as follows:
the multi-channel I/O network module comprising: a base mounting a plurality of sets of electrical connectors, a plurality of I/O channels, and a network port, each set of electrical connectors of the plurality of sets of electrical connectors comprising at least one electrical connector;
…
each I/O channel of the plurality of I/O channels comprising a monitoring circuit disposed between the conversion circuit of the I/O channel and the network port, the monitoring circuit being configured to route digital signals received from the conversion circuit to the network port and to route digital signals received from the network port associated with a field device attached to the I/O channel to the I/O channel.
Therefore, Claims 2-9, 12-14, and 21-36 have been allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHYLLIS A BOOK whose telephone number is (571)272-0698.  The examiner can normally be reached on M-F 10:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on 571-272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHYLLIS A BOOK/Primary Examiner, Art Unit 2454